ORDER OF THE COURT
MANN, Chief Judge.
Miller asks us to review an order of the trial court denying bail pending appeal and to fix bail ourselves. His application for admission to bail was filed with the trial court. The judge, without holding any hearing, affixed a rubber stamp which reads “Motion Heard, Considered and”, to which someone wrote “Denied” and .the Judge signed it. This procedure plainly violates Rule 6.15(c), F.A.R., 32 F.S.A., which states “When the lower court denies bail pending appeal, it shall state in its order of denial the reasons therefor. Rule 6.15 also makes specific reference to Younghans v. State, Fla.1956, 90 So.2d 308. A reading of that case will afford ample guidance for handling applications for bail pending appeal.
*545Instead of setting bail ourselves, which we are ill equipped to do, we quash the order under review and remand the matter to the trial court for proceedings complying with Rule 6.15, F.A.R. and Younghans.
Order quashed and application for bail remanded.
McNULTY and BOARDMAN, JJ., concur.